DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“controller” in claim 22 (with corresponding structure disclosed in paragraph 74 of instant specification) and
“controller” in claim 25 (with corresponding structure disclosed in paragraph 79 of instant specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Specification
The disclosure is objected to because of the following informalities: Claims as amended recite “mobility management entity”, which in accordance with specification, is “CCNF” (or CP NF) responsible for mobility management (paragraphs 57-58). However, definition of “CCNF” could not be found in the disclosure. For examination purposes, “CCNF” is to be interpreted as “Common Control Network function”.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:

Claims 19 and 25 recite “core network entity”. However, the specification fails to provide antecedent basis for “core network entity”.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 19 recites “transmitting, to a core network entity, a request message including the first information associated with the service type for the visited PLMN requested by the terminal; receiving, from the core network entity, a response message including second information associated with a service type allowed by the visited PLMN among the at least one service type for the visited PLMN requested by the terminal” (lines 7-12 of claim 19). 
The original specification dated 26 March 2019 discloses:
[0058]      The CCNF 515 may be responsible for a mobility management (MM) function or include a network function (NF) in charge of mobility management. Upon receipt of the initial attach message, the CCNF 515 checks the 
[0061]      The CCNF 515 may transmit a UE service request message to a subscriber repository 520 (130 in FIG. 1) of the HPLMN at step 535. The UE service request message may include an ID (IMSI) of the UE 505, "MDD for roaming" indicative of roaming level index information requested by the UE 505, and an ID of the VPLMN (VPLMN ID). 
[0062]      Upon receipt of the UE service request message, the subscriber repository 520 of the HPLMN may processes the corresponding message at step 540. The subscriber repository 520 first performs authentication on the UE 505. If the UE authentication succeeds, the subscriber repository 520 analyzes the subscription information of the UE 505 and the SLA made with the VPLMN. For example, the subscriber repository 520 may derive the services corresponding to the roaming level index 3 320 from the information depicted in FIG. 2 because the UE 505 has made the roaming level index information request with the roaming level index 3. In reference to FIG. 2, the service types corresponding to the roaming level index 3 320 include HPLMNServiceTypel, HPLMNServiceType2, and HPLMNServiceType3. 
[0063]      The subscriber repository 520 checks the SLA for determining whether the  VPLMN     (VPLMN    ID)  supports the  three  types  of  service  (i.e., HPLMNServiceTypel, HPLMNServiceType2, and HPLMNServiceType3) based on the information of FIG. 4. Through this, it is known that only two types of service (i.e., HPLMNServiceTypel and HPLMNServiceType2) are available in the VPLMN, even though the UE has requested three types of service. 
[0064]      The subscriber repository 520 may transmit a UE service response message to the CCNF 515 at step 545. The UE service response message may include information indicative of the service types (i.e., HPLMNServiceTypel and HPLMNServiceType2) available in the VPLMN among the service types the UE has requested. In FIG. 5, this information is expressed as "Accepted MDD by HPLMN" as denoted by reference number 545.

In accordance with original disclosure, a CCNF (presumably “Common Control Network function”, corresponding to control plane network function CP NF) transmits a request including information to a “subscriber repository” of HPLMN. There is no disclosure of the “subscriber repository” being a core network entity, and therefore the original disclosure fails to provide support for claimed limitations of “transmitting, to a core network entity…” and “receiving, from the core network entity…” as recited in claim 19 to conclude Applicant had possession of the claimed invention at the time of filing (please refer to Rivera v. Int'l Trade Comm’n, 857 F.3d 1315, 1319-21 (Fed. Cir. 2017) and LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005)).

Independent claim 25 recites similar limitations regarding “core network entity” in lines 9-15 of claim 25, and therefore is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for the same reason.

Dependent claims 20, 21, 26 and 27 inherit the deficiencies from claims 19 and 25, respectively, and therefore are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-18 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuge et al. (US 2019/0159117 A1, hereinafter Kuge) in view of Popovich et al. (US 2013/0012165 A1, hereinafter Popovich) and Paredes (US 2013/0267225 A1).

Regarding claims 16 and 22, Kuge discloses a method performed by a terminal in a wireless communication system and a terminal in a wireless communication system (Abstract, paragraphs 33 and 84, Fig. 1 and 3, method and user equipment (UE) in a mobile communication system), the terminal comprising: 
a transceiver (paragraph 87, “transmission and/or reception unit_A 301 is a function unit configured to transmit and/or receive radio communication data. The transmission and/or reception unit_A 301 is configured of a transmitter and a receiver; the transmitter can transmit control information through a base station, and the receiver can transmit data or control information through the base station”); and 
controller_A 302 is a function unit to control the UE_A 10. The controller_A 302 is a function unit configured to read out and perform various kinds of programs stored in the storage unit_A 310”) configured to: 
transmit, to a mobility management entity associated with a public land mobile network (PLMN) via the transceiver, an attach request message including first information associated with at least one service type for the PLMN requested by the terminal (paragraph 270 and Fig. 8, “The UE_A 10 transmits an Attach Request message to the eNB_A 45 (S802). The UE_A 10 may include 12th identification information and/or 13th identification information and/or 14th identification information in the RRC message with the Attach Request message and transmit them”; paragraphs 273-276, identification information associated with slice type; paragraph 292, “The eNB_A 45 may transfer the received Attach Request message to the MME_A 104” and paragraph 67, “MME_A 104 is connected to the SGW_A 35, the LTE AN 80, and the HSS_A 50, and serves as an access control device configured to perform location information management and access control for the UE_A 10 via the LTE AN 80”, such that the UE transmits an Attach Request message to a MME of a LTE network (PLMN) via a base station eNB; see also Fig. 12 and paragraphs 536-561 for similar attachment procedure), and 
receive, from the mobility management entity via the transceiver, an attach response message including second information associated with a service type allowed by the mobility management entity (paragraph 303, “The MME_A 104 transmits an Attach Accept message to the eNB_A 45 in order to transmit it to the UE_A 10 based on completion of the Create Session procedure”; paragraphs 304-316 and 321, UE receives 
wherein, the second information is determined based on the first information (paragraphs, 296, 305-306, 565 and 572-573, MME determines information in the attach accept message based on the information associated with slice type).
Kuge discloses different networks are configured through contracts and agreements between operators (paragraph 77) and MME acquires network slice type information from a Home Subscriber Server (HSS) (paragraphs 296 and 565). Kuge does not explicitly disclose the MME is associated with a visited PLMN (VPLMN), the attach request includes an identity of a home PLMN, wherein, the second information is determined based on a service level agreement (SLA), and wherein the SLA is associated with a roaming service between the visited PLMN and the home PLMN.
In an analogous art, Popovich discloses a system comprises a PLMN such as LTE a network comprises wireless networks 102 and 104, home subscriber servers (HSS) and Mobility Management Entities (MMEs) (paragraph 21), wherein wireless network 102 being a home network and wireless network 104 being a foreign network (i.e., roaming or visiting) (paragraph 22), such that MME of network 104 is a MME of VPLMN. Popovich discloses when a wireless device roams into a foreign wireless network, the wireless device sends an attach request message to MME of the foreign wireless network, wherein the attach request message includes an identifier of home domain for the MME to identify home domain of the wireless device (paragraph 31). Popovich suggests it would be beneficial to allow a wireless device to roam from 
Kuge and Popovich do not expressly disclose the second information is determined based on a service level agreement (SLA), and wherein the SLA is associated with a roaming service between the visited PLMN and the home PLMN.
In an analogous art, Paredes discloses a service level agreement (SLA) between a home network service provider of a visiting subscriber and a visited network being executed and in effect (paragraph 14), wherein quality of service (QoS) parameters are specified by the SLA (paragraph 21), and service or services requested by the visiting subscriber in a visited network is approved based on the QoS parameters (paragraphs 21-22). Paredes suggests a home network service provider and a visited network service provider can agree on qualities of service for a visiting subscriber pursuant to SLA (paragraph 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the requested slice service for approval as disclosed by Kuge in view of Popovich based on an established SLA between home and visited network service provider (i.e., HPLMN and 

Regarding claims 17 and 23, Kuge in view of Popovich and Paredes further discloses the service type includes a network slice type (see Kuge, paragraphs 271-272 and paragraphs 539-540).

Regarding claims 18 and 24, Kuge in view of Popovich and Paredes further discloses the attach request message further includes a terminal identifier (see Kuge, paragraphs 90, 276 and 544, “UE_A 10 may transmit the Attach Request message, while including at least the IMSI or the Globally Unique Temporary Identity (GUTI), the UE Network capability, and an EPS Session Management (ESM) Message Container therein”).

Claims 19-21 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuge in view of Popovich, Shimojou et al. (US 2020/0029273 A1, hereinafter Shimojou) and Paredes.

Regarding claims 19 and 25, Kuge discloses a method performed by a mobility management entity associated with a visited public land mobile network (PLMN) in a wireless communication system and a mobility management entity associated with a public land mobile network (PLMN) in a wireless communication system (Abstract, Fig. 1 and 6A and paragraphs 33 and 122, method and MME in a mobile communication system; paragraph 67, “MME_A 104 is connected to the SGW_A 35, the LTE AN 80, and the HSS_A 50, and serves as an access control device configured to perform location information management and access control for the UE_A 10 via the LTE AN 80”, such that the MME is associated with a LTE network (PLMN)), the mobility management entity comprising: 
a transceiver (paragraph 124, “network connection unit_C 601 is a function unit through which the MME_D 105 connects to the eNB_A 45 and/or the HSS_A 50 and/or the SGW_A 35. Furthermore, the network connection unit_B 601 is a transmission and/or reception function unit through which the MME_D 105 transmits and/or receives to and/or from the eNB_A 45 and/or the HSS_A 50 and/or the SGW_A 35 the user data and/or the control data”); and 
a controller (paragraph 123, “controller_C 602 is a function unit for controlling the MME_D 105”) configured to: 
receive, from a terminal via the transceiver, an attach request message including first information associated with at least one service type for the visited PLMN requested by the terminal (paragraph 270 and Fig. 8, “The UE_A 10 transmits an Attach Request message to the eNB_A 45 (S802). The UE_A 10 may include 12th identification information and/or 13th identification information and/or 14th identification information in the RRC message with the Attach Request message and transmit them”; paragraphs 273-276, identification information associated with slice type; paragraph 292, “The eNB_A 45 may transfer the received Attach Request message to the MME_A 104”; paragraph 294, “The MME_A 104 receives from the eNB_A 45 the Attach Request message and/or the control message transmitted by the UE_A 10”, such that the MME receives an Attach Request message from a UE via eNB, wherein the Attach Request message includes information associated with slice type), 
The Evolved Packet Core” by 3GPP, archived on 16 August 2016 from https://web.archive.org/web/20160816233357/https://www.3gpp.org/technologies/keywords-acronyms/100-the-evolved-packet-core)), 
receive, from the core network entity via the transceiver, a response message including second information associated with a service type allowed by the PLMN among the at least one service type for the PLMN requested by the terminal (paragraphs 296-297, MME acquires from the HSS, usage type and/or network slice type and/or identification information of network slice of the UE), and 
transmit, to the terminal via the transceiver, an attach response message including the second information associated with the service type allowed by the PLMN (paragraph 303, “The MME_A 104 transmits an Attach Accept message to the eNB_A 45 in order to transmit it to the UE_A 10 based on completion of the Create Session procedure”; paragraphs 570-591 and 598 for similar attachment procedure where UE receives Attach Accept message from MME including the second information).
Kuge discloses different networks are configured through contracts and agreements between operators (paragraph 77) and MME acquires network slice type information from a Home Subscriber Server (HSS) (paragraphs 296 and 565). Kuge does not explicitly disclose the MME is associated with a visited PLMN (VPLMN), the attach request includes an identity of a home PLMN, the request message transmitted to the core network entity including the first 
In an analogous art, Popovich discloses a system comprises a PLMN such as LTE a network comprises wireless networks 102 and 104, home subscriber servers (HSS) and Mobility Management Entities (MMEs) (paragraph 21), wherein wireless network 102 being a home network and wireless network 104 being a foreign network (i.e., roaming or visiting) (paragraph 22), such that MME of network 104 is a MME of VPLMN. Popovich discloses when a wireless device roams into a foreign wireless network, the wireless device sends an attach request message to MME of the foreign wireless network, wherein the attach request message includes an identifier of home domain for the MME to identify home domain of the wireless device (paragraph 31). Popovich suggests it would be beneficial to allow a wireless device to roam from one network to another network and demand for same or similar network services to enable the a wireless device to communicate outside of its home wireless domain (paragraph 26) based on mutual roaming agreement (paragraph 21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the attachment procedure of Kuge to allow the UE to perform attachment procedure in a foreign/roaming/visiting network and to include an identifier of home domain (HPLMN) in an attach request as disclosed by Popovich to allow the UE to receive service outside of home network and to allow MME of foreign network to identify home domain, and thereby enable the MME of foreign network to retrieve information (i.e., network slice information) from HSS of home domain.
Kuge and Popovich do not expressly disclose the request message transmitted to the core network entity including the first information requested by the terminal.

Kuge, Popovich and Shimojou do not expressly disclose a service level agreement (SLA) is associated with a roaming service between the visited PLMN and the home PLMN.
In an analogous art, Paredes discloses a service level agreement (SLA) between a home network service provider of a visiting subscriber and a visited network being executed and in effect (paragraph 14), wherein quality of service (QoS) parameters are specified by the SLA (paragraph 21), and service or services requested by the visiting subscriber in a visited network is approved based on the QoS parameters (paragraphs 21-22). Paredes suggests a home network service provider and a visited network service provider can agree on qualities of service for a visiting subscriber pursuant to SLA (paragraph 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the requested slice service for approval as disclosed by Kuge in view of Popovich and Shimojou 

Regarding claims 20 and 26, Kuge in view of Popovich, Shimojou and Paredes further discloses the service type includes a network slice type (see Kuge, paragraphs 271-272 and paragraphs 539-540).

Regarding claims 21 and 27, Kuge in view of Popovich, Shimojou and Paredes further discloses the attach request message further includes a terminal identifier (see Kuge, paragraphs 90, 276 and 544, “UE_A 10 may transmit the Attach Request message, while including at least the IMSI or the Globally Unique Temporary Identity (GUTI), the UE Network capability, and an EPS Session Management (ESM) Message Container therein”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Youn et al. (US 2019/0021043 A1) discloses a method for determining a type indicating a service type or an operation type that is to be provided, based on the information on the network slices and capability information of the base station, inserting the information on the determined type into an Attach Request message and transmitting the message to the base station, and receiving an Attach Accept message corresponding to a first network slice, among the network slices being connected to the base station. The first network slice may be selected by 

Djordjevic et al. (US 2019/0159119 A1) discloses a UE sends an attach message including Network Slice ID (NSI ID) to a RAN, the RAN forwards the message to a selected NG CN (core network entity), the RAN interacts with a 5G HSS to retrieve subscribed network slice type, the NG CN determines and selects network slice for the UE based on SLA, and sends an Attach Accept message to the UE via the RAN (paragraphs 36-44).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/            Primary Examiner, Art Unit 2645